Case 1:20-cv-01287-RLY-TAB Document 39 Filed 06/05/20 Page 1 of 5 PageID #: 497




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

   3M COMPANY,

                   Plaintiff,
                                                         CASE NO. 1:20-cv-1287-RLY-TAB
       vs.

   ZACHARY PUZNAK,
   ZENGER LLC d/b/a
   ZEROAQUA, and
   JOHN DOE 1 THROUGH 10,
   all of whose true names are unknown.

                   Defendants.



                   ORDER ON PLAINTIFF 3M COMPANY’S
     APPLICATION FOR A PRELIMINARY INJUNCTION AGAINST DEFENDANT
                      ZENGER LLC d/b/a ZEROAQUA

        WHEREAS, the Court, having considered Plaintiff 3M Company’s (“3M”) Memorandum

 of Law Support in Support of its Application for a Temporary Restraining Order and Preliminary

 Injunction (Dkt. No. 15) against Defendant Zenger LLC d/b/a ZeroAqua (“Defendant”), together

 with the supporting Declarations of Charles Stobbie, David A. Crist, Kathy L. Osborn, and Luke

 Bosso, as well as the record and proceedings to date in the above-captioned action, hereby finds

 as follows:

        1.      Defendant is not an authorized distributor, vendor, agent, or representative of 3M.

 Defendant is also not authorized to solicit orders of any size for 3M’s N95 respirators (or any other

 goods or services). Nonetheless, on or about April 14, 2020, Defendant wrote Earl Goode, Indiana

 Governor Eric Holcomb’s Chief of Staff, offering “a nice Easter gift for you and the State of

 Indiana” in the form of 3M N95 respirators at more than double the posted list price. Defendant

 stated that it would sell the respirators for $2.82 (later raised to $2.85 in an April 24, 2020
Case 1:20-cv-01287-RLY-TAB Document 39 Filed 06/05/20 Page 2 of 5 PageID #: 498




 communication) per “mask” (respirator) with a minimum 100 million unit order.                    In

 communications with the State of Indiana, Defendant repeatedly represented that it was affiliated

 with 3M. It falsely indicated that, via a complicated escrow transaction, the purchase price would

 be transferred to “3M directly”. It stated that the offer was “forwarded thru [sic] two different 3M

 reps.” It reproduced the famous standard character “3M” mark and 3M design mark           (the “3M

 Marks”) on ZeroAqua website’s “order” page.           And, when procurement officials became

 suspicious, Defendant claimed that 3M executives instructed it not to move forward with the

 transaction due to those officials’ “paranoid irrationality”. Though the State of Indiana ultimately

 declined to enter into a business relationship with Defendant, Defendant’s communications

 indicated that it was working with the States of Michigan, Connecticut, New York, and

 Massachusetts on similar deals.

        2.      3M cannot control the quality of the products that Defendant purports to sell under

 the 3M Marks. Additionally, the harm to 3M’s reputation and the 3M brand of being associated

 with price-gouging and/or raising the prices of its N95 respirators during the global COVID-19

 pandemic is immeasurable.

        3.      Based on the foregoing, 3M is likely to suffer irreparable harm in the absence of a

 preliminary injunction. Additionally, given Defendant’s actions, it is appropriate to require sworn

 compliance with this Order.

        4.      3M owns incontestable federal trademark registrations for its 3M Marks.

 Accordingly, 3M is likely to establish the validity of its 3M Marks.

        5.      3M also is likely to establish that Defendant’s use of the 3M Marks creates a

 likelihood of confusion about the source and/or quality of the products that Defendant is offering

 to sell, and/or whether Defendant has an association or affiliation with 3M. 3M has been using its



                                                  2
Case 1:20-cv-01287-RLY-TAB Document 39 Filed 06/05/20 Page 3 of 5 PageID #: 499




 3M Marks for decades. During this period, 3M has invested hundreds of millions of dollars into

 advertising and promoting a vast array of goods and services under its 3M Marks, including its

 N95 respirators. Defendant is trading off the widespread commercial recognition and goodwill of

 the 3M Marks in connection with offering to sell products that 3M is widely known for

 manufacturing and selling, namely, N95 respirators. Accordingly, it is no surprise that Defendant

 caused Indiana government procurement officials confusion regarding its affiliation with 3M.

           6.    Based on the foregoing, 3M is likely to succeed on the merits of its claims for

 federal trademark infringement, unfair competition, false association, false endorsement, and false

 designation of origin under Sections 32 and 43(a)(1)(A) of the Lanham Act, as well as its claims

 for trademark infringement, and unfair competition, under Indiana state and common law.

           7.    Defendant cannot be heard to complain about having to refrain from engaging in

 trademark infringement, unfair competition, and price-gouging. 3M, on the other hand, faces

 irreparable harm if Defendant’s conduct continues.

           8.    Based on the foregoing, the balance of hardships favors 3M.

           9.    The public has an interest in avoiding confusion about the source and quality of

 goods and services.     This is especially true during the global COVID-19 pandemic, when

 consumers, including experienced governmental procurement officials, are relying on the 3M

 Marks to indicate that goods and services offered thereunder originate from 3M, and are of the

 same quality that consumers have come to expect of the 3M brand.

           10.   Based on the foregoing, the issuance of a preliminary injunction would benefit the

 public.

           BASED ON THE FOREGOING, the Court hereby GRANTS 3M’s Application for a

 preliminary injunction against Defendant in its entirety, and ORDERS as follows:



                                                 3
Case 1:20-cv-01287-RLY-TAB Document 39 Filed 06/05/20 Page 4 of 5 PageID #: 500




         1.        Pursuant to FED. R. CIV. P. 65(a):

                a. Defendant, its agents, servants, employees, officers and all persons and entities in

 active concert and participation with it, are enjoined during the pendency of this action from using

 the 3M Marks, and any other word, name, symbol, device, or combination thereof that is

 confusingly similar to the 3M Marks, for, on, and/or in connection with the manufacture,

 distribution, advertising, promoting, offering for sale, and/or sale of any goods or services,

 including, without limitation, Plaintiff’s 3M-brand N95 respirators, and

                b. Defendant, its agents, servants, employees, officers and all persons and entities in

 active concert and participation with it, are also enjoined during the pendency of this action from

 engaging in any false, misleading, and/or deceptive conduct in connection with 3M and its

 products, including, without limitation, representing itself as being an authorized distributor,

 vendor, agent, representative, retailer, and/or licensee of 3M and/or any of 3M’s products

 (including, without limitation, 3M-brand N95 respirators); falsely representing to have an

 association or affiliation with, sponsorship by, and/or connection with, 3M and/or any of 3M’s

 products; and falsely representing that 3M has increased the price(s) of its 3M-brand N95

 respirators.

         2.        Pursuant to this Court’s equitable powers and discretion, because of 3M’s financial

 situation, it need not post a bond.

         3.        3M and/or its authorized representative(s) must serve a copy of this Order on (i)

 Zenger, LLC or Zenger, LLC’s registered agent via overnight mail or courier and/or personal

 service at 401 Ryland St., Suite 200-A Reno, NV 89502. The foregoing shall constitute proper

 service and notice of this Order.




                                                     4
Case 1:20-cv-01287-RLY-TAB Document 39 Filed 06/05/20 Page 5 of 5 PageID #: 501




        4.      Defendant shall, within seven days of service of this Order, submit to the Court a

 sworn statement confirming and detailing compliance with this Order.

        5.      This Court shall retain jurisdiction to hear and determine all matters arising out of,

 relating to, and/or otherwise concerning the interpretation and/or enforcement of this Order.

        6.      The Temporary Restraining Order entered against Defendant in this action on May

 19, 2020 (Dkt. No. 29) is vacated and superseded by this Order.



        SO ORDERED this 5th day of June 2020.




 Distributed Electronically to Registered Counsel of
 Record Distribution to Defendank Puznak by email




                                                  5
